Citation Nr: 0718880	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to May 
1977, and from June 1977 to May 1995.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which granted service connection 
for bilateral tinnitus on the basis of aggravation of a pre-
service disability, and assigned an initial zero percent 
rating, effective December 15, 2003.  


FINDINGS OF FACT

1.  Prior to service, the veteran reports that he experienced 
rare episodes of tinnitus, lasting only seconds.

2.  Since being exposed to acoustic trauma in service, the 
veteran reports that his tinnitus has been persistent, loud, 
and bothersome.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for tinnitus 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. §§ 3.322, 4.22, 4.87, Diagnostic Code 6260 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's notice or development 
actions is harmless error.


Background

The veteran's service medical records are negative for 
complaints or findings of tinnitus.  Both the veteran's March 
1974 military enlistment medical examination report and his 
March 1995 military retirement medical examination report 
show that he denied a history of hearing loss and ear 
trouble.  

In January 2002, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including hearing loss.  

In connection with his claim, the veteran was afforded a VA 
audiology examination in June 2002.  On examination, the 
veteran reported noise exposure during service.  He indicated 
that he currently had difficulty hearing people and had to 
ask them to repeat themselves.  He indicated that his 
symptoms were most noticeable in environments with background 
noise.  The veteran also reported bilateral, recurrent 
tinnitus.  The examiner noted that the veteran had also 
reported "awareness of tinnitus 'before service' and it has 
not changed."  Audiometric testing showed that the veteran 
did not have a hearing loss disability for VA compensation 
purposes.  See 38 C.F.R. § 3.385.

In a July 2002 rating decision, the RO denied service 
connection for hearing loss on the basis that the veteran did 
not currently have a hearing loss disability for VA 
compensation purposes.  In addition, the RO denied service 
connection for tinnitus on the basis that the veteran had 
reported that his tinnitus had preexisted service and had not 
changed since that time.

In October 2002, the veteran submitted a notice of 
disagreement with the RO's decision denying service 
connection for tinnitus.  He indicated that "as far as the 
tinnitus goes, I never said it hasn't changed.  I did say as 
a child, I would sometimes hear a ringing in my ears, but 
that was very slight."  The veteran indicated that his 
tinnitus was now recurrent and was occasionally loud enough 
that he could not hear.  The RO issued a Statement of the 
Case to the veteran in January 2003, but he did not perfect 
an appeal within the applicable time period.

In December 2003, the veteran requested reopening of his 
claim of service connection for tinnitus.  He indicated that 
when he was previously asked by the VA examiner to indicate 
the first time he experienced tinnitus, he responded that it 
was as a child.  He clarified, however, that this tinnitus 
only occurred when he was playing sports and he knocked his 
head.  He indicated that on these rare occasions, he 
experienced minimal ringing in the ears for several seconds.  
However, he indicated that it never became persistent like it 
had in the service.  The veteran indicated that his tinnitus 
became persistent in the 1980's after spending time around 
aircrafts.  

In support of his claim, the veteran submitted an excerpt 
from an medical article on tinnitus, noting that "[a]lmost 
everyone experiences a mild form of tinnitus where one hears 
noises for several minutes."  However, the article noted 
that persistent tinnitus was different and could interfere 
with the ability to concentrate, sleep, and may cause 
psychological problems.  

The veteran also submitted a November 2003 examination report 
noting that he had been seen in connection with his 
complaints of tinnitus since working around jet planes in the 
military.  The diagnoses included tinnitus, possibly due to 
noise exposure in service.  

In a May 2004 statement, the veteran emphasized that his 
current tinnitus disability had not preexisted service.  He 
indicated that he merely had mentioned to the examiner that 
he had heard ringing in his ears once or twice as a child 
after getting banged in the head during sporting events.  He 
indicated that his tinnitus did not persist on those 
occasions, nor did it last more than a few seconds.  On the 
other hand, the veteran indicated that his current tinnitus 
was persistent, loud, and very bothersome.  

In August 2004, the veteran again underwent VA medical 
examination at which he reported constant, bilateral 
tinnitus.  The examiner noted that the veteran had reported 
an awareness of periodic tinnitus prior to service, however, 
it became persistent during service with significant noise 
exposure on the flight line.  The examiner noted that the 
veteran's tinnitus was now constant as well as louder.  After 
examining the veteran and reviewing the claims folder, the 
examiner indicated that it was his opinion that the veteran's 
tinnitus had existed prior to service and was aggravated 
therein.  

In a September 2004 rating decision, the RO granted service 
connection for bilateral tinnitus on the basis of 
aggravation, effective December 15, 2003, the date of receipt 
of his claim to reopen.  The RO determined that the veteran's 
pre-service tinnitus would have been rated as 10 percent 
disabling.  The RO further determined that the veteran's 
current tinnitus should be rated as 10 percent disabling.  
Therefore, the RO concluded that a zero percent rating for 
tinnitus was warranted as the current 10 percent rating for 
tinnitus must be reduced by the amount of the disability as 
it would have been rated prior to the aggravation.  See 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); 38 C.F.R. § 
4.22.


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

In cases involving aggravation, the rating will reflect only 
the degree of disability over and above the degree existing 
prior to the aggravation.  It is therefore necessary to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing prior to the 
aggravation, in terms of the rating schedule, except that if 
the disability is total (100 percent) no deduction will be 
made.  If the degree of disability prior to the aggravation 
is not ascertainable in terms of the schedule, no deduction 
will be made.  38 C.F.R. § 4.22, see also 38 C.F.R. § 3.322.  
A disability rating for aggravation is derived by reducing 
the current rating of the disability by the amount of the 
disability (as it would have been rated) prior to the 
aggravation.  See Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

The veteran's tinnitus is evaluated under 38 C.F.R. § 4.86, 
Diagnostic Code 6260.  Under that code, recurrent tinnitus 
warrants a 10 percent rating.  Only a single evaluation for 
recurrent tinnitus may be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.86, Diagnostic Code 6260, Note 2; see also Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for an initial 10 
percent rating for tinnitus have been met.  

As discussed above, service connection for the veteran's 
bilateral tinnitus was granted by the RO on the basis that 
such disability existed prior to service and was aggravated 
therein.  See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2005).  
In such cases, the rating assigned is to reflect only the 
degree of disability over and above the degree existing at 
the time of entrance into service.  38 C.F.R. § 4.22 (2006).  

In this case, the veteran has consistently indicated that his 
prior to service, he experienced only very rare episodes of 
tinnitus, corresponding to occasions when he was hit in the 
head during sporting events.  He indicated that each episode 
of tinnitus lasted only seconds before resolving.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a 10 percent rating.  Based on the 
veteran's descriptions of his pre-service tinnitus, the Board 
finds that it was not recurrent.  Thus, the Board finds that 
the veteran's pre-service tinnitus was zero percent 
disabling.  38 C.F.R. § 4.31 (where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).  
Because the degree of disability existing prior to service 
was noncompensable, there is no basis for reduction of the 
degree of post-service disability.

In that regard, the record on appeal shows that during his 
period of active service, the veteran's tinnitus became 
persistent, secondary to acoustic trauma.  Under 38 C.F.R. § 
4.87, Diagnostic Code 6260, recurrent tinnitus warrants a 10 
percent rating.

The Board notes that this is the maximum rating warranted 
under Diagnostic Code 6260.  No higher rating is available in 
the Rating Schedule for tinnitus.  Moreover, in Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit held that 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260 limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.

In this case, the veteran's service-connected bilateral 
tinnitus has now been assigned the maximum schedular rating 
available.  38 C.F.R. §4.87, Diagnostic Code 6260.  There is 
no legal basis upon which to award a higher disability 
rating.

The Board further notes that the record contains no 
indication, nor has the veteran argued, that an 
extraschedular rating for tinnitus is warranted.  38 C.F.R. § 
3.321 (2006).  Thus, no action with respect to referral for 
consideration of an extra-schedular rating is warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for bilateral 
tinnitus is granted, subject to the law and regulations 
governing the payment of monetary benefits.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


